EXHIBIT TRANSCANADAPIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP September 30, TRANSCANADA PIPELINES LIMITED RECONCILIATION TO UNITED STATES GAAP The unaudited consolidated financial statements of TransCanada Pipelines Limited ( TCPLor the Company) for the nine months ended September 30, 2009 have been prepared in accordance with Canadian generally accepted accounting principles (GAAP), which in some respects, differ from United States (U.S.) GAAP. The effects of significant differences between Canadian and U.S. GAAP on the Company’s consolidated financial statements for the three and nine month periods ended September 30, 2009 are described below and should be read in conjunction with TCPL’s 2008 audited consolidated financial statements and U.S. GAAP reconciliation for the year ended December 31, 2008 and unaudited consolidated financial statements for the three and nine month periods ended September 30, 2009 prepared in accordance with Canadian GAAP. Reconciliation of Net Income and Comprehensive Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2009 2008 2009 2008 Net Income in Accordance with Canadian GAAP 343 389 995 1,163 U.S. GAAP adjustments: Net income attributable to non-controlling interests(1) 17 12 54 89 Unrealized (gain)/loss on natural gas inventory held in storage (2) (16 ) 108 13 32 Tax impact of unrealized (gain)/loss on natural gas inventoryheld in storage 5 (35 ) (4 ) (11 ) Tax expense/(recovery) due to a change in tax legislation substantively enacted in Canada(3) 2 (1 ) 1 (2 ) Net Income in Accordance with U.S. GAAP 351 473 1,059 1,271 Less: net income attributable to non-controlling interests(1) (17 ) (12 ) (54 ) (89 ) Less: Preferred Share Dividends (6 ) (6 ) (17 ) (17 ) Net Income Attributable to Common Shares in Accordance with U.S. GAAP(1) 328 455 988 1,165 Other Comprehensive Income/(Loss) (OCI) in Accordance with Canadian GAAP (102 ) 29 (98 ) 59 U.S. GAAP adjustments: Change in funded status of postretirement plan liability, net of tax(4) 1 2 3 5 Change in equity investment funded status of postretirement plan liability, net of tax(4) (2 ) 2 (2 ) 6 Comprehensive Income in Accordance with U.S. GAAP 225 488 891 1,235 Page 2 Condensed Balance Sheet in Accordance with U.S. GAAP (unaudited) (millions of dollars) September 30, 2009 December 31, 2008 Current assets(2) 5,180 4,921 Long-term investments(4)(5)(6) 4,772 5,221 Plant, property and equipment(7) 27,204 22,901 Goodwill 3,733 4,258 Regulatory assets(4)(8) 1,792 1,810 Other assets (4)(9) 1,787 1,608 44,468 40,719 Current liabilities(3) 7,173 6,080 Deferred amounts(4)(6) 934 1,238 Regulatory liabilities 427 551 Deferred income taxes(2)(4)(5)(8) 2,774 2,632 Long-term debt and junior subordinated notes(9) 17,906 16,664 29,214 27,165 Shareholders’ equity: Common shares 10,649 8,974 Preferred shares 389 389 Non-controlling interests(1) 638 805 Contributed surplus 337 284 Retained earnings(2)(3)(5) 4,006 3,771 Accumulated other comprehensive income(4)(10) (765 ) (669 ) 15,254 13,554 44,468 40,719 (1) As required by U.S. GAAP, the Company has reclassified its non-controlling interests on the income statement and balance sheet. On the balance sheet, non-controlling interests are now presented in the equity section. On the income statement, consolidated net income includes both the Company’s and the non-controlling interests’ share of net income. In addition, consolidated net income attributable to the Company and the non-controlling interests are separately disclosed. This reclassification has been applied retrospectively as required. (2) In accordance with Canadian GAAP, natural gas inventory held in storage is recorded at its fair value. Under U.S. GAAP, inventory is recorded at lower of cost or market. (3) In accordance with Canadian GAAP, the Company recorded current income tax benefits resulting from substantively enacted Canadian federal income tax legislation. Under U.S. GAAP, the legislation must be fully enacted for income tax adjustments to be recorded. (4) Represents the amortization of net loss and prior service cost amounts recorded in Accumulated Other Comprehensive Income for the Company’s defined benefit pension and other postretirement plans. (5) Under Canadian GAAP, pre-development costs incurred during the commissioning phase of a new project are deferred until commercial production levels are achieved. After such time, those costs are amortized over the estimated life of the project. Under U.S. GAAP, such costs are expensed as incurred. Certain development costs incurred by Bruce Power L.P., an equity investment, were expensed under U.S.
